COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  Maria Duria Chavelas, Individually, also       §               No. 08-19-00081-CV
  known as Maria Duria Wilhelm d/b/a
  International Legal Services-Abogados,         §                  Appeal from the
  d/b/a Abogados Sin International Legal
  Services and d/b/a Attorney's without          §                346th District Court
  Borders,
                                                 §             of El Paso County, Texas
                        Appellant,
                                                 §               (TC# 2014DCV1634)
  v.
                                                 §
  The State of Texas,
                                                 §
                        State.
                                             §
                                           ORDER

       Pending before the Court are two motions related to the trial court’s order finding that

Appellant is able to afford to pay the costs of this appeal. See TEX.R.CIV.P. 145(g). Appellant

filed an untimely motion to challenge the trial court’s May 6, 2019 order finding that she is able

to afford to pay the costs of this appeal. She also filed an untimely extension motion based on her

assertion that she did not receive notice of the trial court’s May 6, 2019 order. See TEX.R.CIV.P.

145(g)(2). Appellant’s motion for an extension of time to file her motion to challenge is granted.

Therefore, we will review the merits of Appellant’s motion to challenge.

       On May 6, 2019, the trial court conducted an evidentiary hearing on the court’s reporter’s

challenge to Appellant’s Statement of Inability, and the trial court determined that Appellant is

                                                1
able to afford to pay the costs of this appeal. TEX.R.CIV.P. 145(f)(6). Further, the trial court made

detailed findings of fact as required by Rule 145(f)(6).

        We review a trial court’s order for an abuse of discretion. See Arevalo v. Millan, 983
S.W.2d 803, 804 (Tex.App.--Houston [1st Dist.] 1998, no pet.). In deciding whether the declarant

is unable to afford to pay court costs, the test is whether the declarant proved either that she receives

public assistance, is being assisted pro bono by counsel, or does not have funds to afford payment

of costs. See TEX.R.CIV.P. 145(e). An abuse of discretion is shown only if the trial court’s ruling

is so arbitrary and unreasonable as to be clearly wrong. Arevalo, 983 S.W.2d at 804. As the trier

of fact, the trial court weighs the evidence and determines the declarant’s credibility. The trial

court found that Appellant does not receive public assistance, is not being represented by counsel

pro bono, and failed to establish that she does not have the funds to afford payment of costs. After

reviewing the entire record of the hearing, we are unable to find that the trial court abused its

discretion by finding that Appellant failed to prove that she is unable to afford to pay the costs of

this appeal. Accordingly, Appellant’s motion to challenge is denied.

        IT IS SO ORDERED this 3rd day of July, 2019.

                                                        PER CURIAM
Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                   2